Name: 2008/808/EC,Euratom: Council Decision of 20Ã October 2008 appointing an Austrian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-10-22

 22.10.2008 EN Official Journal of the European Union L 279/19 COUNCIL DECISION of 20 October 2008 appointing an Austrian member of the European Economic and Social Committee (2008/808/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decision 2006/524/EC, Euratom (1), Having regard to the proposal of the Austrian Government, Having regard to the opinion of the Commission, Whereas a member's seat on the European Economic and Social Committee has fallen vacant following the resignation of Ms Eva BELABED, HAS DECIDED AS FOLLOWS: Article 1 Mr Christoph LECHNER, Leitender SekretÃ ¤r und Abteilungsleiter fÃ ¼r Verfassungsrecht und Allgemeine und Internationale Sozialpolitik der Kammer fÃ ¼r Arbeiter und Angestellte fÃ ¼r NiederÃ ¶sterreich, is hereby appointed a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 20 October 2008. For the Council The President J.-L. BORLOO (1) OJ L 207, 28.7.2006, p. 30.